DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pg. 6, with respect to claims 32-36 have been fully considered and are persuasive.  The rejections under 35 U.S.C. § 112(a) of claims 32-36 has been withdrawn. 

Allowable Subject Matter
Claim(s) 27-46 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record, in single or combination, does not teach, suggest or provide rationale for “circuitry configured to form pilot signals and control signals in a first symbol of a plurality of symbols in a packet, wherein information encoded in the control signals indicates whether or not the packet includes data for a user equipment; circuitry configured to exclude all pilot signals and control signals from at least another symbol of the plurality of symbols in the packet; and circuitry configured to transmit the packet” of claim 27, “A user equipment (UE), comprising: circuitry configured to receive pilot signals and control signals in a first symbol of a plurality of symbols in a packet, wherein information encoded in the control signals indicates whether or not the packet includes data for the apparatus UE; circuitry configured to receive data signals excluding all pilot signals and control signals from at least another symbol of the plurality of symbols in the packet; and circuitry configured to decode the packet” of claim 32, “forming pilot signals and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476